USCA4 Appeal: 22-6473      Doc: 10         Filed: 11/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6473


        KARSTEN OBED ALLEN,

                            Plaintiff - Appellant,

                     v.

        LARRY FIELDS, Unit Manager at KMCC; M. G. DESKINS, Lieutenant at KMCC;
        M. S. BUCKLEN, Lieutenant at KMCC; T. LOWE, Institutional Hearings Officer
        at KMCC; CARL MANIS, Regional Administrator for the VDOC’s Western
        Region; A. T. COLLINS, Unit Manager at KMCC,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Pamela Meade Sargent, Magistrate Judge. (7:21-cv-00244-PMS)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Karsten Obed Allen, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6473         Doc: 10      Filed: 11/22/2022     Pg: 2 of 2




        PER CURIAM:

               Karsten Obed Allen, a Virginia inmate, appeals the magistrate judge’s order 1

        dismissing without prejudice his 42 U.S.C. § 1983 action. 2 We have reviewed the record

        de novo and identified no error in the magistrate judge’s decision to grant Defendants’ Fed.

        R. Civ. P. 12(b)(6) motion to dismiss. See Mays v. Sprinkle, 992 F.3d 295, 299 (4th Cir.

        2021) (stating standard of review for a Rule 12(b)(6) dismissal). Accordingly, we affirm

        the magistrate judge’s dismissal order. Allen v. Fields, No. 7:21-cv-00244-PMS (W.D. Va.

        Mar. 25, 2022). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




               1
                The parties consented to jurisdiction before a magistrate judge pursuant to 28
        U.S.C. § 636(c) and Fed. R. Civ. P. 73.
               2
                Although the magistrate judge dismissed Allen’s complaint without prejudice, we
        conclude that the dismissal order is final and appealable. See Britt v. DeJoy, 45 F.4th 790,
        796 (4th Cir. 2022) (en banc) (published order).

                                                     2